SECURITIES ACT FILE NO. 333- INVESTMENT COMPANY ACT FILE NO. 811-22784 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933ý PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO.¨ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ý AMENDMENT NO.¨ DREYFUS MUNICIPAL INFRASTRUCTURE FUND, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) (212) 922-6000 (Registrant's Telephone Number, including Area Code) Jeff Prusnofsky, Esq. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Copy to: David Stephens, Esq. Nicole M. Runyan, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box¨ It is proposed that this filing will become effective (check appropriate box) ¨when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered* Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Shares, $.001 par value 66,700 shares *Estimated solely for the purpose of calculating the registration fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated December 28, 2012 PROSPECTUS Shares Dreyfus Municipal Infrastructure Fund, Inc. Common Shares $per Share Investment Objective.Dreyfus Municipal Infrastructure Fund, Inc. (the "Fund") is a newly organized, non-diversified, closed-end management investment company.The Fund's investment objective is to seek to provide as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.There is no assurance the Fund will achieve its investment objective. Investment Strategy and Policies.The Fund will seek to achieve its investment objective by investing in debt obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, or multistate agencies or authorities, and certain other specified securities, the income from which is exempt from federal income tax (collectively, "municipal securities"), that the Fund's sub-investment adviser, Standish Mellon Asset Management Company LLC ("Standish"), has identified as stable credits that finance the development, support or improvement of infrastructure in the United States. Under normal circumstances, the Fund will invest at least 80% of its Managed Assets in municipal securities issued to finance infrastructure projects in the United States.Infrastructure sectors and projects include transportation (e.g., roads, tunnels and bridges, airports, seaports, railways and mass transit systems), energy and utilities (e.g., natural gas transmission and distribution, power plants, water treatment and distribution centers, wastewater treatment facilities, oil and gas pipelines), social infrastructure (e.g., schools, healthcare facilities, public facilities, convention centers), water and environment (e.g., drinking water, wastewater, solid waste, flood control, coastal management), and other similar public sectors and projects that support or facilitate the development or improvement of economic, health, and cultural and social standards in the United States. The Fund will invest at least [50]% of its Managed Assets in municipal securities that are investment grade quality at the time of investment.The Fund may invest up to [50]% of its Managed Assets in below investment grade municipal securities, which are regarded as having predominately speculative characteristics with respect to an obligor's capacity to pay interest and repay principal (commonly referred to as "high yield" or "junk" bonds).See "Risks—Principal Risks of Investing in the Fund—Below Investment Grade Municipal Securities Risk." No Prior History.Because the Fund is newly organized, its shares of common stock, par value $0.001 per share (the ''Common Shares''), have no history of public trading.Shares of closed-end investment companies frequently trade at a discount from their net asset value.The risk of loss due to this discount may be greater for initial investors expecting to sell their Common Shares in a relatively short period after completion of this public offering. Listing.The Fund intends to apply for listing of its Common Shares on the New York Stock Exchange under the ticker symbol "." (continued on following page) This prospectus sets forth concisely information about the Fund that a prospective investor should know before investing, and should be retained for future reference.Investing in the Fund's Common Shares involves certain risks.You could lose some or all of your investment.See "Risks" beginning on pageof this prospectus. Per Share Total(1) Public offering price $ $ Sales load(2) $ $ Estimated offering costs(3) $ $ Proceeds, after expenses, to the Fund $ $ The Fund has granted the underwriters an option to purchase up toadditional Common Shares at the public offering price, less the sales load, within 45 days of the date of this prospectus solely to cover over-allotments, if any.If such option is exercised in full, the total public offering price, sales load, estimated offering costs and proceeds, after expenses, to the Fund will be $, $, $and $, respectively.See "Underwriting." The Fund has agreed to pay the underwriters $per Common Share as a partial reimbursement of expenses incurred in connection with the offering.The Fund's investment advisers (not the Fund) have agreed to pay additional compensation to.These fees are not reflected under sales load in the table above.See "Underwriting." The Fund will pay offering costs (other than the sales load) up to an aggregate of $per Common Share sold in this offering.The Dreyfus Corporation has agreed to (i) reimburse all organizational expenses of the Fund and (ii) pay the amount by which the Fund's offering costs (other than the sales load) exceed $per Common Share. The aggregate offering costs (other than the sales load) to be paid by the Fund currently are estimated to be $.See "Use of Proceeds." Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Delivery of the Common Shares will be made on or about, 2013. The date of this prospectus is, 2013. (continued from previous page) Portfolio Contents.Under normal circumstances, the Fund will invest at least 80% of its Managed Assets (as defined on page) in municipal securities issued to finance infrastructure projects in the United States.Although the Fund seeks to provide income exempt from federal income tax, the Fund may invest up to [30]% of its Managed Assets in municipal securities the income from which is subject to the federal alternative minimum tax applicable to individuals.The Fund will invest 25% or more of its Managed Assets in infrastructure and, from time to time, the Fund may have 25% or more of its Managed Assets invested in any one of the infrastructure sectors or projects described herein.Standish retains broad discretion to allocate the Fund's investments across various infrastructure sectors and projects. The Fund will invest at least [50]% of its Managed Assets in municipal securities that, at the time of purchase, are rated investment grade (i.e., BBB- or Baa3 or higher) by at least one of the nationally recognized statistical rating organizations ("NRSROs") that rate such securities, or, if unrated, determined to be of comparable quality by Standish.The Fund may invest up to [50]% of its Managed Assets in municipal securities that are rated below investment grade or are the unrated equivalent as determined by Standish at the time of investment.No more than [10]% of the Fund's Managed Assets may be invested in municipal securities that are rated below B-/B3 by an NRSRO or are the unrated equivalent as determined by Standish at the time of investment.The Fund will seek to maintain an effective duration of up to 10 years, which takes into account the effect of optional call provisions of the municipal securities in the Fund's portfolio, but not the Fund's use of leverage.The Fund will seek to maintain a levered effective duration of up to 14 years, which takes into account the effects of the Fund's use of leverage and optional call provisions of the municipal securities in the Fund's portfolio.The Fund is not subject to any formal restrictions on its average portfolio maturity or on the duration or the maturity of the individual municipal securities in which it invests. Leverage.The Fund may use structural and/or portfolio leverage to enhance its potential for achieving its investment objective.The Fund may use structural leverage by issuing preferred shares or debt securities or by borrowing money.The Fund also may employ portfolio leverage by investing in inverse floating rate securities, such as residual interest municipal tender option bonds ("residual interest bonds"), and using other portfolio techniques, including derivatives, that have the economic effect of leverage.Following the completion of this offering and if current market conditions continue to exist, the Fund expects to employ a combination of structural leverage, through the issuance of preferred shares, and portfolio leverage, primarily by investing in residual interest bonds."Effective leverage" is the combination of the amount of any structural leverage and any portfolio leverage used by the Fund.The Fund anticipates that its effective leverage will vary from time to time, based upon changes in market conditions and variations in the value of its portfolio holdings; however, the Fund does not intend to utilize effective leverage in excess of [45]% of its total Managed AssetsIn addition, the Fund may borrow for temporary, emergency or other purposes as permitted by the Investment Company Act of 1940, as amended.The use of leverage involves increased risk, including increased variability of the Fund's net income, distributions and net asset value in relation to market changes.The Fund's leverage strategy may not work as planned or achieve its goal.See "Use of Leverage." Investment Adviser and Sub-Investment Adviser.The Dreyfus Corporation serves as the Fund's investment adviser.Standish, the Fund's sub-investment adviser, is responsible for the day-to-day management of the Fund's investments in accordance with the Fund's investment objective and policies.The Dreyfus Corporation and Standish are subsidiaries of The Bank of New York Mellon Corporation. You should read this prospectus, which contains important information about the Fund, before deciding whether to invest in the Fund's Common Shares, and retain it for future reference.A statement of additional information (the "SAI"), dated, 2013, containing additional information about the Fund, has been filed with the Securities and Exchange Commission and is incorporated by reference in its entirety into this prospectus.You may request a free copy of the SAI, the table of contents of which is on pageof this prospectus, the Fund's annual and semi-annual reports to shareholders (when available), and other information about the Fund, and make shareholder inquiries by calling, by writing to the Fund at 200 Park Avenue, New York, New York 10166, or by visiting www.dreyfus.com.You also may obtain a copy of the SAI (and other information regarding the Fund) from the Securities and Exchange Commission's website (www.sec.gov). The Fund's Common Shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. TABLE OF CONTENTS Page Prospectus Summary Summary of Fund Expenses The Fund Use of Proceeds Investment Objective and Policies Use of Leverage Risks How the Fund Manages Risk Management of the Fund Determination of Net Asset Value Dividends and Distributions Description of Shares Certain Provisions of the Articles of Incorporation and By-Laws Closed-End Structure Repurchase of Common Shares Tax Matters Underwriting Custodian, Transfer Agent and Dividend Disbursing Agent Reports to Shareholders Legal Opinions and Experts Table of Contents of the Statement of Additional Information You should rely only on the information contained or incorporated by reference in this prospectus.The Fund has not, and the underwriters have not, authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.The Fund is not, and the underwriters are not, making an offer of these securities in any state where the offer is not permitted.You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus.The Fund's prospects and, after it commences investment operations, its business, financial condition and results of operations, each may have changed since the date on the front of this prospectus.The Fund will amend this prospectus if there are any material changes to the information provided subsequent to the date of this prospectus and prior to completion of this offering. PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund's Common Shares.You should review the more detailed information contained in this prospectus and in the statement of additional information ("SAI"), especially the information set forth under the heading "Risks." The Fund Dreyfus Municipal Infrastructure Fund, Inc. (the "Fund") is a newly organized, non-diversified, closed-end management investment company. The Offering The Fund is offeringshares of common stock, par value $0.001 per share (the "Common Shares"), at an initial offering price of $per share.The Common Shares are being offered by a group of underwriters (the "Underwriters") led by.You must purchase at least Common Shares ($) in order to participate in the offering.The Fund has granted the Underwriters the right to purchase up to an additionalCommon Shares at the public offering price, less the sales load, within 45 days from the date of this prospectus to cover over-allotments, if any.The Dreyfus Corporation, the Fund's investment adviser ("Dreyfus" or the "Adviser"), has agreed to (i) reimburse all organizational expenses of the Fund and (ii) pay all offering costs of the Fund (other than the sales load) that exceed $per Common Share.See "Underwriting." Investment Objective and Principal Investment Strategies The Fund's investment objective is to seek to provide as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.There is no assurance the Fund will achieve its investment objective.The Fund's investment objective is fundamental and may not be changed without prior shareholder approval.See "Investment Objective and Policies" and "Risks." The Fund will seek to achieve its investment objective by investing in debt obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, or multistate agencies or authorities, and certain other specified securities, the income from which is exempt from federal income tax (collectively, "municipal securities"), that the Fund's sub-investment adviser, Standish Mellon Asset Management Company LLC ("Standish" or the "Subadviser" and, together, with Dreyfus, the "Advisers"), has identified as stable credits that finance the development, support or improvement of infrastructure in the United States. Under normal circumstances, the Fund will invest at least 80% of its Managed Assets (as defined below) in municipal securities issued to finance infrastructure projects in the United States.Infrastructure sectors and projects include transportation (e.g., roads, tunnels and bridges, airports, seaports, railways and mass transit systems), energy and utilities (e.g., natural gas transmission and distribution, power plants, water treatment and distribution centers, wastewater treatment facilities, oil and gas pipelines), social infrastructure (e.g., schools, healthcare facilities, public facilities, convention centers), water and environment (e.g., drinking water, wastewater, solid waste, flood control, coastal management), and other similar public sectors and projects that support or facilitate the development or improvement of economic, health, and cultural and social standards in the United States.The Fund will invest 25% or more of its Managed Assets in infrastructure and, from time to time, the Fund may have 25% or more of its Managed Assets invested in any one of the infrastructure sectors or projects described herein.Standish retains broad discretion to allocate the Fund's investments across various infrastructure sectors and projects. "Managed Assets" of the Fund shall mean total assets of the Fund, including any form of effective leverage, minus all accrued expenses incurred in the normal course of operations, but not excluding any liabilities or obligations attributable to effective leverage obtained through (i) indebtedness of any type (including, without limitation, borrowings from banks or other financial institutions or the issuance of debt securities or through the purchase of residual interest bonds), (ii) the issuance of preferred stock or other similar preference securities, (iii) the reinvestment of collateral received for securities loaned in accordance with the Fund's investment objective and policies and/or (iv) any other means, all as determined in accordance with generally accepted accounting principles.For the avoidance of doubt, assets attributable to money borrowed for investment purposes includes the portion of the Fund's assets in an SPV (defined herein) of which the Fund owns the residual interest bond.See "Investment Objective and Policies—Portfolio Investments—Municipal Securities—Inverse Floating Rate Securities (including Residual Interest Bonds)." Fund investments will be selected based on Standish's rigorous bottom-up research driven investment process.Standish focuses on identifying undervalued sectors and securities and minimizes the use of interest rate forecasting.Standish will select municipal securities for the Fund's portfolio by (i) using fundamental and quantitative credit analysis to estimate the relative value and attractiveness of various sectors and securities to exploit pricing inefficiencies in the municipal securities market and (ii) actively trading among various sectors based on their apparent values. The Fund will seek to maintain an effective duration of up to 10 years, which takes into account the effect of optional call provisions of the municipal securities in the Fund's portfolio, but not the Fund's use of leverage.The Fund will seek to maintain a levered effective duration of up to 14 years, which takes into account the effects of the Fund's use of leverage and optional call provisions of the municipal securities in the Fund's portfolio.The Fund is not subject to any formal restrictions on its average portfolio maturity or on the duration or the maturity of the individual municipal securities in which it invests.See "Investment Objective and Policies." Principal Investment Policies Under normal circumstances, the Fund: ● will invest at least [50]% of its Managed Assets in municipal securities that, at the time of investment, are rated investment grade (i.e., BBB- or Baa3 or higher) by at least one of the nationally recognized statistical rating organizations ("NRSROs") that rate such securities, or, if unrated, determined to be of comparable quality by Standish; ● may invest up to [50]% of its Managed Assets in municipal securities that are rated below investment grade or are the unrated equivalent as determined by Standish at the time of investment.Municipal securities of below investment grade quality are regarded as having predominately speculative characteristics with respect to an obligor's capacity to pay interest and repay principal (commonly referred to as "high yield" or "junk" bonds); ● will not invest more than [10]% of its Managed Assets in municipal securities that are rated below B-/B3 by an NRSRO or are the unrated equivalent as determined by Standish at the time of investment.The Fund may invest in municipal securities that, at the time of investment, are distressed, but will not invest in municipal securities that, at the time of investment, are in default or involved in bankruptcy or insolvency proceedings; ● may invest up to [30]% its Managed Assets in municipal securities the income from which is subject to the federal alternative minimum tax applicable to individuals ("AMT Bonds"); and ● will invest no more than [25]% of its Managed Assets in securities and other instruments that, at the time of investment, are illiquid. During temporary defensive periods or in order to keep the Fund's cash fully invested, including the period during which the net proceeds of the offering of Common Shares are being invested, the Fund may deviate from its investment objective and policies.During such periods, the Fund may invest up to 100% of its assets in money market instruments, including U.S. Government securities, repurchase agreements, bank obligations and commercial paper, as well as cash, cash equivalents or high quality short-term fixed-income and other municipal securities that may be either tax-exempt or taxable.Accordingly, during such periods, the Fund may not achieve its investment objective.The Fund intends to invest in taxable short-term investments only in the event that suitable tax-exempt short-term investments are not available at reasonable prices and yields, as determined by Standish, and in amounts limited to ensure that the Fund is eligible to pay exempt-interest dividends (as described in "Tax Matters" below).Investment in taxable short-term investments would result in a portion of your dividends being subject to regular federal income tax. For a more complete discussion of the Fund's portfolio composition, see "Investment Objective and Policies—Principal Investment Strategies" and "—Portfolio Investments." Portfolio Investments Under normal market conditions, the Fund will invest at least 80% of its Managed Assets in municipal securities (as defined herein) issued to finance infrastructure projects in the United States, including its territories and possessions (such as Puerto Rico and Guam).Infrastructure sectors and projects include transportation (e.g., roads, tunnels and bridges, airports, seaports, railways and mass transit systems), energy and utilities (e.g., natural gas transmission and distribution, power plants, water treatment and distribution centers, wastewater treatment facilities, oil and gas pipelines), social infrastructure (e.g., schools, healthcare facilities, public facilities, convention centers), water and environment (e.g., drinking water, wastewater, solid waste, flood control, coastal management), and other similar public sectors and projects that support or facilitate the development or improvement of economic, health, and cultural and social standards in the United States. Municipal securities may be issued and purchased in the form of bonds, notes, leases, certificates of participation or capital appreciation bonds.Municipal securities also may be acquired through investments in pooled vehicles, partnerships or other investment companies.Municipal securities are issued by a municipality typically to finance public projects, to pay general operating expenses, or to refinance outstanding debt.Municipal securities also may be issued for private activities, such as housing, medical and educational facility construction, or for privately owned industrial development and pollution control projects deemed to serve a public purpose.The municipal securities in which the Fund will invest generally are issued by states, cities and local authorities and certain possessions and territories of the United States (such as Puerto Rico and Guam), and pay income that, in the opinion of counsel to the issuer (or on the basis of other authority believed by Standish to be reliable), is exempt from federal income tax, although the income may be subject to the federal alternative minimum tax. Municipal securities bear fixed, floating or variable rates of interest, which are determined in some instances by formulas under which the securities' interest rate will change directly or inversely to changes in interest rates or an index, or multiples thereof, in many cases subject to a maximum and minimum.Other municipal securities may be structured as zero coupon bonds.Certain municipal securities are subject to redemption at a date earlier than their stated maturity pursuant to call options, which may be separated from the related security and purchased and sold separately.The market categorizes municipal securities by their source of repayment. The Fund may invest in inverse floating rate municipal securities (sometimes referred to as "inverse floaters"), which are securities whose interest rates bear an inverse relationship to the interest rate on another security or the value of an index.Such securities include residual interest municipal tender option bonds ("residual interest bonds").Investing in these types of securities may increase the effective leverage of the Fund.These types of instruments are described in greater detail under "Investment Objective and Policies—Portfolio Investments—Inverse Floating Rate Securities (including Residual Interest Bonds)." The yields on and market prices of municipal securities depend on a variety of factors, including general economic and monetary conditions, prevailing interest rates and the condition of the general money market and the municipal bond market, the size of a particular offering, the maturity of the obligation and the rating of the issue.The market value of municipal securities will vary with changes in interest rate levels and as a result of changing evaluations of the ability of their issuers or obligors to meet interest and principal payments. The Fund also may invest in certain derivative instruments in pursuit of its investment objective.Such instruments include financial futures contracts, swap contracts (including interest rate and credit default swaps), options on financial futures, options on swap contracts or other derivative instruments.Standish may use derivative instruments as a substitute for investing directly in an underlying asset, to increase returns, to manage credit or interest rate risk, or as part of a hedging strategy.These types of strategies may generate taxable income. See "Investment Objective and Policies—Portfolio Investments—Municipal Securities" and "—Additional Investment Strategies and Techniques—Derivatives and Other Strategic Transactions" for additional information on the types of municipal securities and related instruments in which the Fund may invest. Leverage The Fund may use structural and/or portfolio leverage to enhance its potential for achieving its investment objective.The Fund may use structural leverage by issuing preferred shares ("Preferred Shares") or debt securities, or by borrowing funds from banks or other financial institutions ("Borrowings").The Fund also may employ portfolio leverage by investing in inverse floaters, such as residual interest bonds, and using other portfolio techniques that have the economic effect of leverage, such as through the use of derivative instruments or reverse repurchase agreements, or by engaging in when-issued, delayed delivery or forward commitment transactions. Following the completion of this offering and if current market conditions continue to exist, the Fund expects to employ a combination of structural leverage, through the issuance of Preferred Shares, and portfolio leverage, primarily by investing in residual interest bonds."Effective leverage" is the combination of the amount of any structural leverage and any portfolio leverage used by the Fund.The Fund expects that it will use portfolio leverage as it invests the proceeds of the initial public offering of its Common Shares.[The Fund intends to issue Preferred Shares after it has substantially invested the proceeds of this offering.]The Fund anticipates that its effective leverage will vary from time to time, based upon changes in market conditions and variations in the value of the portfolio's holdings; however, the Fund's effective leverage will not exceed [45]% of its Managed Assets. Based upon current market conditions, it is expected that the Fund's initial effective leverage will be approximately [35]% of its Managed Assets.In addition, the Fund may borrow for temporary, emergency or other purposes as permitted by the Investment Company Act of 1940, as amended ("1940 Act"). To the extent the income derived from securities purchased with proceeds received from the Fund's use of effective leverage exceeds the cost of such leverage, the Fund's distributions may be greater than if leverage had not been used.Conversely, if the income earned on the securities purchased with such proceeds is not sufficient to cover the cost of the Fund's use of effective leverage, the amount available for distribution to holders of the Fund's Common Shares ("Common Shareholders") will be less than if leverage had not been used. The Fund pays a management fee to Dreyfus (which in turn pays a portion of its fee to the Fund's sub-investment adviser, Standish) based on a percentage of its Managed Assets.Managed Assets include the proceeds realized and managed from the Fund's use of effective leverage.The Advisers will base their decision regarding whether and how much leverage to use for the Fund based on their assessment of whether such use of leverage will advance the Fund's investment objective.However, the fact that a decision to increase the Fund's effective leverage will have the effect, all other things being equal, of increasing Managed Assets and therefore the Advisers' fees means that the Advisers may have a conflict of interest in determining whether to increase the Fund's use of effective leverage.The Advisers will seek to manage that potential conflict by increasing the Fund's use of effective leverage only when they determine that such increase is consistent with the Fund's investment objective, and by periodically reviewing the Fund's performance and use of effective leverage with the Fund's Board of Directors. The use of leverage involves increased risk, including increased variability of the Fund's net income, distributions and net asset value in relation to market changes.See "Risks—Principal Risks of Investing in the Fund—Leverage Risk."The Fund's leverage strategy may not work as planned or achieve its goal. Investment Adviser and Sub-Investment Adviser The Dreyfus Corporation is the Fund's investment adviser, and Standish Mellon Asset Management Company LLC is the Fund's sub-investment adviser responsible for implementation of the Fund's investment strategy.Standish is responsible for the day-to-day management of the Fund's investments in accordance with the Fund's investment objective and policies Founded in 1947, Dreyfus manages approximately $238 billion in approximately 183 mutual fund portfolios.Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation ("BNY Mellon"), a global financial services company focused on helping clients manage and service their financial assets, operating in 36 countries and serving more than 100 markets.BNY Mellon is a leading investment management and investment services company, uniquely focused to help clients manage and move their financial assets in the rapidly changing global marketplace.BNY Mellon has $27.9 trillion in assets under custody and administration and $1.4 trillion in assets under management.BNY Mellon is the corporate brand of The Bank of New York Mellon Corporation.BNY Mellon Investment Management is one of the world's leading investment management organizations, and one of the top U.S. wealth managers, encompassing BNY Mellon's affiliated investment management firms, wealth management services and global distribution companies.Additional information is available at www.bnymellon.com. Standish, which is an indirect wholly-owned subsidiary of BNY Mellon, is a dedicated fixed income manager that traces its roots back to 1933, when its predecessor firm, Standish, Ayer & Wood, Inc., began managing fixed income portfolios for U.S. financial institutions, banks and insurance companies.Standish offers a wide range of discretionary and non-discretionary credit-based and specialty bond strategies for U.S. and global pension funds, sovereign wealth funds, central banks, endowments, foundations, insurance companies and other institutional investors as well as for retail, individual and high net worth investors.As of December 31, 2012, Standish had $billion in assets under management. The Fund has agreed to pay Dreyfus a monthly investment advisory fee computed at the annual rate of% of the average daily value of the Fund's Managed Assets.See "Management of the Fund—Investment Adviser."Pursuant to the Sub-Investment Advisory Agreement between Dreyfus and Standish, Dreyfus (and not the Fund) has agreed to pay Standish a fee of% of the average daily value of the Fund's Managed Assets. Listing The Fund intends to apply for listing of its Common Shares on the New York Stock Exchange under the symbol "." Dividends and Distributions Commencing with the Fund's first regular distribution, the Fund intends to make regular monthly cash distributions to Common Shareholders at a level rate based on the projected performance of the Fund, which rate is a fixed dollar amount which may be adjusted from time to time (a "Level Rate Distribution Policy").Over time, the Fund will distribute all of its net investment income.The Fund expects to declare the initial monthly dividend on the Common Shares within approximately [45] days, and to pay approximately [60 to 90] days, from the completion of this offering depending on market conditions.At times, to maintain a stable level of distributions, the Fund may pay out less than all of its net investment income or, in addition to paying out current net investment income, the Fund may pay out accumulated undistributed income, or may return capital. A Level Rate Distribution Policy would result in the payment of distributions in approximately the same amount or percentage to Common Shareholders each month.If the source of the dividend or other distribution were the original capital contribution of the Common Shareholder, and the payment amounted to a return of capital, the Fund would be required to provide written disclosure to that effect.Nevertheless, Common Shareholders who periodically receive the payment of a dividend or other distribution may be under the impression that they are receiving net profits when they are not.Common Shareholders should read any written disclosure regarding dividends or other distributions carefully, and should not assume that the source of any distribution from the Fund is net profits.The Fund reserves the right to change its Level Rate Distribution Policy and the basis for establishing the rate of its monthly distributions at any time and may do so without prior notice to Common Shareholders. In addition, at least annually, the Fund intends to distribute net capital gain and taxable ordinary income, if any, to Common Shareholders so long as the net capital gain and taxable ordinary income are not necessary to pay accrued dividends on, or redeem or liquidate, any Preferred Shares.See "Dividends and Distributions." As explained more fully below in "Tax Matters," at least annually, the Fund may elect to retain rather than distribute all or a portion of any net capital gain (which is the excess of net long-term capital gain over net short-term capital loss) otherwise allocable to Common Shareholders and pay U.S. federal income tax on the retained gain.As provided under federal income tax law, Common Shareholders of record as of the end of the Fund's taxable year will include their attributable share of the retained gain in their income for the year as long-term capital gain, and will be entitled to a U.S. federal income tax credit for the U.S. federal income tax deemed paid on their behalf by the Fund.Under the Fund's distribution policy (but not for U.S. federal income tax purposes), the Fund may treat the cash value of tax credit amounts in connection with retained capital gains as a substitute for equivalent cash distributions. Distributions will be automatically reinvested in additional Common Shares under the Fund's Dividend Reinvestment Plan unless a Common Shareholder elects to receive cash. See "Dividends and Distributions—Dividend Reinvestment Plan" and "Tax Matters." Special Tax Considerations The Fund may invest [30]% of its Managed Assets in AMT Bonds. Common Shares, therefore, may not be a suitable investment for investors who are subject to the federal alternative minimum tax or who would become subject to the federal alternative minimum tax by purchasing Common Shares.In addition, distributions of ordinary taxable income (including any net short-term capital gain) will be taxable to Common Shareholders as ordinary income, and capital gain dividends will be subject to capital gains taxes.Distributions from the Fund also may be subject to state and local income taxes.Because tax laws are complex and often change, Common Shareholders should consult their tax advisers about the tax consequences of an investment in the Fund.See "Tax Matters." Risks Investment in the Fund involves special risk considerations, which are summarized below.The Fund is designed as a long-term investment and not as a vehicle for short-term trading purposes.An investment in the Fund's Common Shares may be speculative and it involves a high degree of risk.The Fund should not constitute a complete investment program.Due to the uncertainty in all investments, there can be no assurance that the Fund will achieve its investment objective. No Operating History.The Fund is a newly organized, closed-end management investment company with no operating history and its shares have no history of public trading. Risk of Market Price Discount From Net Asset Value.Shares of closed-end funds frequently trade at a market price that is below their net asset value.This is commonly referred to as "trading at a discount."This characteristic of shares of closed-end funds is a risk separate and distinct from the risk that the Fund's net asset value may decrease.Investors who sell their Common Shares within a relatively short period after completion of this public offering are likely to be exposed to this risk.The Fund's net asset value will be reduced following this offering by the sales load and the amount of organizational expenses and offering costs paid by the Fund and immediately following any offering of Preferred Shares by the costs of that offering paid by the Fund.See "Risks—Principal Risks of Investing in the Fund—Risk of Market Price Discount From Net Asset Value." Municipal Securities Risk.Investing in municipal securities involves certain risks.The amount of public information available about municipal securities is generally less than that for corporate equities or bonds.Special factors, such as legislative changes and state and local economic and business developments, may adversely affect the yield and/or value of the Fund's investments in municipal securities.The yields on and market prices of municipal securities are dependent on a variety of factors.See "Investment Objective and Policies—Principal Investment Strategies and Policies—Portfolio Investments—Municipal Securities." Changes in economic, business or political conditions relating to a particular municipality or state in which the Fund invests may have an effect on the Fund's net asset value.The secondary market for certain municipal securities, particularly below investment grade securities, tends to be less well-developed or liquid than many other securities markets, which may adversely affect the Fund's ability to sell its portfolio securities at attractive prices. The ability of issuers of municipal securities to make timely payments of interest and repayments of principal may be diminished during general economic downturns and as governmental cost burdens are reallocated among federal, state and local governments.In addition, laws enacted in the future by Congress or state legislatures or referenda could extend the time for payment of principal and/or interest, or impose other constraints on enforcement of such obligations, or on the ability of municipal issuers to levy taxes.Issuers of municipal securities might seek protection under the bankruptcy laws.In the event of bankruptcy of such an issuer, the Fund could experience delays in collecting principal and interest and the Fund may not, in all circumstances, be able to collect all principal and interest to which it is entitled.To enforce its rights in the event of a default in the payment of interest or repayment of principal, or both, the Fund may take possession of, and manage, the assets securing the issuer's obligations on such securities, which may increase the Fund's operating expenses.Any income derived from the Fund's ownership or operation of such assets may not be tax-exempt. The Fund may be more sensitive to adverse economic, business or political developments if it invests a substantial portion of its assets in the securities of similar infrastructure projects, industrial development bonds, or in particular types of municipal securities (such as revenue bonds, general obligation bonds, private activity bonds or moral obligation bonds). Such developments may adversely affect a specific industry or local political and economic conditions, and thus may lead to declines in the securities' creditworthiness and value. See "Risks—Principal Risks of Investing in the Fund—Municipal Securities Risk." The Fund also may invest in municipal leases and certificates of participation that involve special risks because the issuers of those securities may not be obligated to appropriate money annually to make payments.Leases and installment purchase or conditional sale contracts have evolved as a means for governmental issuers to acquire property and equipment without meeting the constitutional and statutory requirements for the issuance of debt.See "Risks—Principal Risks of Investing in the Fund—Municipal Securities Risk—Special Risks Related to Certain Municipal Securities." Credit Risk.Credit risk is the risk that one or more municipal securities in the Fund's portfolio will decline in price, or the issuer or obligor thereof will fail to pay interest or repay principal when due, because the issuer or obligor experiences a decline or there is a perception of a decline in its financial status.Below investment grade municipal securities involve greater credit risk.See "Risks—Principal Risks of Investing in the Fund—Below Investment Grade Municipal Securities Risk." The two principal classifications of municipal securities are "general obligations" and "revenue obligations."General obligations are secured by the issuer's pledge of its credit and taxing power for the payment of principal and interest.Revenue obligations are payable from the revenues derived from a particular facility or class of facilities or, in some cases, from the proceeds of a special excise or other specific revenue source but not from the general taxing power.Sizable investments in these obligations could involve an increased risk to the Fund should any of the related facilities experience financial difficulties.See "Risks—Principal Risks of Investing in the Fund—Credit Risk." Below Investment Grade Municipal Securities Risk.Because the Fund may invest a significant portion of its portfolio in below investment grade municipal securities, its portfolio is subject to heightened credit risk.Below investment grade securities (commonly referred to as "high yield" or "junk" securities) involve substantial risk of loss and are considered predominantly speculative with respect to the obligor's ability to pay interest and repay principal and are susceptible to default or decline in market value due to adverse economic and business developments.The market values for high yield securities tend to be very volatile, and those securities are less liquid than investment grade municipal securities.For these reasons, your investment in the Fund is subject to the following specific risks: ● increased price sensitivity to a deteriorating economic environment; ● greater risk of loss due to default or declining credit quality; ● adverse issuer or obligor specific events are more likely to render the issuer or obligor unable to make interest and/or principal payments; and ● if a negative perception of the high yield market develops, the price and liquidity of high yield securities may be depressed, which may last for a significant period of time. Adverse changes in economic conditions are more likely to lead to a weakened capacity of a high yield issuer to make principal payments and interest payments than of an investment grade issuer.See "Risks—Principal Risks of Investing in the Fund—Below Investment Grade Municipal Securities Risk." Interest Rate Risk.Interest rate risk is the risk that the municipal securities in the Fund's portfolio (and the Fund's net asset value per Common Share) will decline in value because of increases in market interest rates.Prices of municipal securities rise and fall in response to changes in market interest rates.Generally, when interest rates rise, prices of municipal securities fall, and vice versa.Interest rate changes have a greater effect on the prices of municipal securities with longer maturities and durations.Currently, market interest rates are at or near record historical lows.In typical market interest rate environments, the prices of longer-term municipal securities generally fluctuate more than prices of shorter-term municipal securities as interest rates change.To the extent that the Fund invests in longer-term municipal securities, the Fund's net asset value and market price per Common Share will fluctuate more in response to changes in market interest rates than if the Fund invested primarily in short-term municipal securities. Because the values of lower-rated and comparable unrated debt securities are affected both by credit risk and interest rate risk, the price movements of such lower grade securities in response to changes in interest rates typically have not been highly correlated to the fluctuations of the prices of investment grade quality securities in response to changes in market interest rates.See "Risks—Principal Risks of Investing in the Fund—Interest Rate Risk." The Fund's use of leverage, as described in this prospectus, may increase its interest rate risk.The Fund may use certain strategies to reduce the interest rate sensitivity of the Fund's portfolio and decrease its exposure to interest rate risk.However, there is no assurance that the Fund will do so or that such strategies will be successful.See "Use of Leverage—Interest Rate Transactions." Infrastructure Investments Risk. Infrastructure projects may be subject to a variety of factors that may adversely affect their development, including: ● high interest costs in connection with capital construction and improvement programs; ● difficulty in raising capital in adequate amounts on reasonable terms in periods of high inflation and unsettled capital markets; ● inexperience with and potential losses resulting from the deregulation of a particular industry or sector; ● costs associated with compliance with and changes in environmental and other regulations; ● regulation by various government authorities, including government regulation of rates charged to customers; ● the imposition of special tariffs and changes in tax laws, regulatory policies and accounting standards; ● technological innovations that may render existing plants, equipment or products obsolete; and ● general changes in market sentiment towards infrastructure and utilities assets. Call Risk.Some municipal securities give the issuer the option to call, or redeem, the securities before their maturity date.If an issuer "calls" its municipal securities during a time of declining interest rates, the Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from an increase in value as a result of declining interest rates.A decline in income could affect the market price or overall return of Common Shares.During periods of market illiquidity or rising interest rates, prices of "callable" issues are subject to increased price fluctuation.See "Risks—Principal Risks of Investing in the Fund—Call Risk." Liquidity Risk.The secondary market for certain municipal securities tends to be less well developed or liquid than many other securities markets, which may adversely affect the Fund's ability to sell such municipal securities at attractive prices.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and the Fund's net asset value may fall dramatically, even during periods of declining interest rates.Trading opportunities are more limited for municipal securities that have not received any credit ratings, have received ratings below investment grade or are not widely held.There are fewer dealers in the market for high yield municipal securities than investment grade municipal securities.The prices quoted by different dealers may vary significantly, and the spread between the bid and ask price is generally much larger than for higher quality instruments.Under adverse market or economic conditions, the secondary market for high yield municipal securities could contract further, independent of any specific adverse changes in the condition of a particular issuer, and these instruments may become illiquid.See "Risks—Principal Risks of Investing in the Fund—Liquidity Risk." Variable and Floating Rate Securities Risk.The Fund may invest in floating rate municipal securities ("floaters").The interest rate on a floater is a variable rate which is tied to another interest rate, such as a money-market index or U.S. Treasury bill rate.The interest rate on a floater resets periodically, typically every six months.Because of the interest rate reset feature, floaters provide the Fund with a certain degree of protection against rises in interest rates, although the Fund will participate in any declines in interest rates as well.The Fund also may invest in inverse floaters.The interest rate on an inverse floater resets in the opposite direction from the market rate of interest to which the inverse floater is indexed or inversely to a multiple of the applicable index.An inverse floating rate security may exhibit greater price volatility than a fixed rate obligation of similar credit quality, and investing in these securities involves the use of portfolio leverage, which may magnify the Fund's gains or losses.See "Risks—Principal Risks of Investing in the Fund—Variable and Floating Rate Securities Risk." Residual Interest Bonds Risk.An investment in residual interest bonds sold as part of a tender option bond program typically will involve greater risk than an investment in a fixed rate municipal security.Distributions on residual interest bonds, similar to other types of inverse floaters, will bear an inverse relationship to short-term municipal bond interest rates.Distributions on the residual interests paid to the Fund will be reduced or, in the extreme, eliminated as short-term municipal interest rates rise and will increase when short-term municipal interest rates fall.The greater the amount of short-term floating rate interests sold relative to the residual interests, the more volatile the distributions on the residual interest bonds will be.The value of a residual interest bond also is generally more volatile than that of a fixed rate municipal bond.In addition, the market for these residual interests may not be liquid, which increases the volatility of these instruments and means that the Fund may not be able to sell them when it desires to do so.Investing in residual interests involves the use of economic leverage which may magnify the Fund's gains or losses.If the Fund invests in highly leveraged residual interest bonds, the Fund may lose money in excess of the amount of its investment, up to an amount equal to the value of the municipal bonds underlying the residual interests owned by the Fund.See "Risks—Principal Risks of Investing in the Fund—Residual Interest Bonds Risk." Insurance Risk. The Fund may purchase municipal securities that are secured by insurance, bank credit agreements or escrow accounts.The credit quality of the companies that provide such credit enhancements will affect the value of those securities.Certain significant providers of insurance for municipal securities recently have incurred significant losses as a result of exposure to sub-prime mortgages and other lower credit quality investments that have experienced recent defaults or otherwise suffered extreme credit deterioration.As a result, such losses have reduced the insurers' capital and called into question their ability to perform their obligations under such insurance if they are called upon to do so in the future.While an insured municipal security will typically be deemed to have the rating of its insurer, if the insurer of a municipal security suffers a downgrade in its credit rating or the market discounts the value of the insurance provided by the insurer, the rating of the underlying municipal security will be more relevant and the value of the municipal security would more closely, if not entirely, reflect such rating. In such a case, the value of insurance associated with a municipal security would decline and may not add any value.The insurance feature of a municipal security does not guarantee the full payment of principal and interest through the life of an insured obligation, the market value of the insured obligation or the net asset value of the Common Shares represented by such insured obligation.See "Risks—Principal Risks of Investing in the Fund—Insurance Risk." When-Issued, Delayed Delivery and Forward Commitment Transactions Risk.When purchasing a security on a forward commitment basis, the Fund assumes the rights and risks of ownership of the security, including the risk of price and yield fluctuations.Because the Fund is not required to pay for these securities until the delivery date, these risks are in addition to the risks associated with the Fund's other investments.Securities purchased on a forward commitment, when-issued or delayed-delivery basis are subject to changes in value (generally changing in the same way, i.e., appreciating when interest rates decline and depreciating when interest rates rise) based upon the public's perception of the creditworthiness of the issuer and changes, real or anticipated, in the level of interest rates.Securities purchased on a forward commitment or when-issued or delayed-delivery basis may expose the Fund to risks because they may experience such fluctuations prior to their actual delivery.See "Risks—Principal Risks of Investing in the Fund—When-Issued, Delayed Delivery and Forward Commitment Transactions Risk." Leverage Risk.Following the completion of this offering and if current market conditions continue to exist, the Fund expects to employ a combination of structural leverage, through the issuance of Preferred Shares, and portfolio leverage, primarily by investing in residual interest bonds.The Fund also is authorized to utilize structural leverage through Borrowings or the issuance of debt securities.The Fund also may employ portfolio leverage by investing in other inverse floaters and using other portfolio techniques that have the economic effect of leverage, such as through the use of derivative instruments or reverse repurchase agreements, or by engaging in when-issued, delayed delivery or forward commitment transactions. The Fund's use of leverage creates the opportunity for increased share net income, but also creates special risks for Common Shareholders, such as (a) the likelihood of greater volatility of net asset value and market price of Common Shares because changes in the value of the Fund's portfolio investments, including investments purchased with the proceeds of the issuance of Preferred Shares or the use of other forms of effective leverage, are borne entirely by the Common Shareholders, and (b) the possibility that (i) Common Share income will fall if the dividend rate on Preferred Shares rises, (ii) Common Share income will fluctuate because the dividend rate on Preferred Shares varies or (iii) Common Share long-term returns will be diminished if the cost of effective leverage exceeds the return on the securities acquired with the proceeds of such leverage.There is no assurance that the Fund's leveraging strategies will be successful. The Fund will pay (and Common Shareholders will bear) any costs and expenses relating to the issuance and ongoing maintenance of any Preferred Shares.The issuance of any Preferred Shares would leverage the Common Shares and the Preferred Shares would have a senior claim on the distribution of the Fund's assets over the Common Shares.If the dividend rate on the Preferred Shares approaches the net rate of return on the Fund's portfolio of investments, the benefit to the holders of the Common Shares of issuing Preferred Shares would be reduced.If the dividend rate on the Preferred Shares exceeds the net rate of return on the Fund's portfolio, the leverage will result in a lower rate of return to the holders of the Fund's Common Shares than if the Fund had not issued Preferred Shares. If the Fund seeks an investment grade rating from an NRSRO for any Preferred Shares issued by the Fund, asset coverage or portfolio composition provisions in addition to and more stringent than those required by the 1940 Act may be imposed in connection with the issuance of such a rating.Accordingly, the Fund cannot assure the issuance of any Preferred Shares will result in a higher yield or return to the Fund's Common Shareholders. In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Fund, the holders of any Preferred Shares will be entitled to receive a preferential liquidating distribution, which is expected to equal the purchase price per Preferred Share plus accrued and unpaid dividends, whether or not declared, before any distribution of assets is made to Common Shareholders.After payment of the full amount of the liquidating distribution to which they are entitled, the holders of Preferred Shares will not be entitled to any further participation in any distribution of assets by the Fund. The investment advisory fee paid to Dreyfus (part of which is paid by Dreyfus to Standish) will be calculated on the basis of the Fund's average daily total Managed Assets, including assets purchased with effective leverage, so the fees will be higher when such leverage is utilized.Because the fees received by the Advisers are based on the Fund's Managed Assets, the Advisers have a financial incentive for the Fund to engage in leverage, which may create a conflict of interest between the Advisers and the Fund's Common Shareholders. See "Risks—Principal Risks of Investing in the Fund—Leverage Risk." Derivatives and Other Strategic Transactions Risk.Derivatives can be volatile and involve various types and degrees of risk, depending upon the characteristics of the particular derivative and the portfolio as a whole.Derivatives may entail investment exposures that are greater than their cost would suggest, meaning that a small investment in derivatives could have a large potential impact on the Fund's performance.If the Fund invests in derivatives at inopportune times or judges market conditions incorrectly, such investments may lower the Fund's return or result in a loss.The Fund also could experience losses if its derivatives were poorly correlated with the underlying instruments or the Fund's other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market.The market for many derivatives is, or suddenly can become, illiquid.Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. Additionally, some derivatives the Fund may use may involve economic leverage, which may increase the volatility of these instruments as they may increase or decrease in value more quickly than the underlying security, index, currency, futures contract, or other economic variable.The Fund may be required to segregate permissible liquid assets to cover its obligations relating to its purchase of derivative instruments. Derivatives may be purchased on established exchanges or through privately negotiated transactions referred to as over-the-counter derivatives.Exchange-traded derivatives generally are guaranteed by the clearing agency that is the issuer or counterparty to such derivatives.This guarantee usually is supported by a daily variation margin system operated by the clearing agency in order to reduce overall credit risk.As a result, unless the clearing agency defaults, there is relatively little counterparty credit risk associated with derivatives purchased on an exchange.In contrast, no clearing agency guarantees over-the-counter derivatives.Accordingly, Standish will consider the creditworthiness of counterparties to over-the-counter derivatives in the same manner as it would review the credit quality of a security to be purchased by the Fund.Over-the-counter derivatives are less liquid than exchange-traded derivatives since the other party to the transaction may be the only investor with sufficient understanding of the derivative to be interested in bidding for it. See "Risks—Principal Risks of Investing in Derivatives and Other Strategic Transactions." Tax Risk.To be tax-exempt, municipal securities generally must meet certain regulatory requirements.Although the Fund will invest in municipal securities that pay income that is exempt, in the opinion of counsel to the issuer (or on the basis of other authority believed by Standish to be reliable), from federal income tax, if any such municipal security fails to meet these regulatory requirements, the income received by the Fund from its investment in such securities and distributed by the Fund to Common Shareholders will be taxable. The federal income tax treatment of payments in respect of certain derivatives contracts is unclear.Additionally, the Fund may not be able to close out certain derivatives contracts in a timely manner.Consequently, Common Shareholders may receive payments that are treated as ordinary income for federal income tax purposes.See "Risks—Other Risks of Investing in the Fund—Tax Risk." Inflation Risk.Inflation risk is the risk that the value of assets or income from the Fund's investments will be worth less in the future as inflation decreases the present value of payments at future dates.As inflation increases, the real value of the Common Shares and the Fund's distributions may decline.In addition, during periods of rising inflation, dividend rates of any Preferred Shares of the Fund would likely increase, which would reduce returns to Common Shareholders. Recent Developments.The financial crisis in the U.S. and global economies over the past several years has resulted, and may continue to result, in an unusually high degree of volatility in the U.S. and global financial markets.The financial condition of federal, state and local governments may be sensitive to market events, which may, in turn, adversely affect the marketability of municipal securities they issue.Recent declines in real estate prices and general business activity are reducing tax revenues of many state and local governments and could affect the economic viability of projects that are the sole source of revenue to support various municipal securities.Further, some state and local governments have been and in the future may be subject to direct ballot referenda that could limit their financial flexibility, or their ability to levy taxes or raise tax revenues, which may adversely affect the marketability of securities issued by those state and local governments. In addition, global economies and financial markets are becoming increasingly interconnected, which increases the possibilities that conditions in one country or region might adversely impact issuers in a different country or region.Because the situation is widespread and largely unprecedented, it may be unusually difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these market conditions. The severity or duration of these conditions also may be affected by policy changes made by governments or quasi-governmental organizations. The recent instability in the financial markets also has led the U.S. Government to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity.Federal, state, and other governments, their regulatory agencies, or self-regulatory organizations may take actions that affect the regulation of the municipal securities in which the Fund invests, or the issuers of such instruments, in ways that are unforeseeable.The Advisers will monitor developments and seek to manage the Fund's portfolio in a manner consistent with achieving the Fund's investment objective, but there can be no assurance that they will be successful in doing so. See "Risks—Other Risks of Investing in the Fund—Recent Developments." Market Disruption Risk.Certain events have a disruptive effect on the securities markets, such as terrorist attacks, war and other geopolitical events, earthquakes, storms and other disasters.The Fund cannot predict the effects of similar events in the future on the U.S. economy or any foreign economy.See "Risks—Other Risks of Investing in the Fund—Market Disruption Risk." Non-Diversification Risk.The Fund is non-diversified, which means that a relatively high percentage of the Fund's assets may be invested in a limited number of issuers.Therefore, the Fund's performance may be more vulnerable to changes in the market value of a single issuer and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund.See "Risks—Other Risks of Investing in the Fund—Non-Diversification Risk." Anti-Takeover Provisions.Certain provisions of the Fund's Articles of Incorporation and By-Laws could have the effect of limiting the ability of other entities or persons to acquire control of the Fund or to modify the Fund's structure.The provisions may have the effect of depriving you of an opportunity to sell your shares at a premium over prevailing market prices and may have the effect of inhibiting conversion of the Fund to an open-end investment company.See "Risks—Other Risks of Investing in the Fund—Risk of Anti-Takeover Provisions" and "Certain Provisions of the Articles of Incorporation and By-Laws." Custodian, Transfer Agent and Dividend Disbursing Agent [The Bank of New York Mellon] serves as the Fund's custodian, and [Computershare Shareowner Services LLC] serves as the Fund's transfer agent and dividend disbursing agent.See "Custodian, Transfer Agent and Dividend Disbursing Agent." Fund Benchmark For comparative purposes, the Fund utilizes the Barclays Municipal Bond Index as its benchmark.The Barclays Municipal Bond Index is designed to track the U.S. long-term tax-exempt bond market, including state and local general obligation bonds, revenue bonds, pre-refunded bonds, and insured bonds.All bonds in the index must be rated Baa3/BBB- or higher and have an outstanding par value of at least $7 million and be issued as part of a transaction of at least $75 million.The bonds must be fixed rate, have been issued within the last five years, and must be at least one year from their maturity date.AMT Bonds, hospital bonds, housing bonds, tobacco bonds, and airline bonds are excluded from the index. SUMMARY OF FUND EXPENSES The purpose of the following table is to help you understand the fees and expenses that you, as an investor in the Fund's Common Shares, would bear directly or indirectly.Common Shareholders should understand that some of the percentages indicated in the table below are estimates and may vary.The expenses shown in the table under "Other Expenses" and "Total Annual Fund Operating Expenses" are based on estimated amounts for the Fund's first year of operations, unless otherwise indicated, and assume that the Fund issues approximatelyCommon Shares.The table also assumes the Fund's use of leverage through a combination of structural leverage, through the issuance of Preferred Shares, and portfolio leverage, by investing in residual interest bonds, in an amount equal to [45]% of its Managed Assets (after its use), and shows Fund expenses as a percentage of net assets attributable to Common Shares.If the Fund issues fewer Common Shares, all other things being equal, these expenses would increase as a percentage of net assets attributable to Common Shares. Common Shareholder Transaction Expenses (as a percentage of offering price) Sales load paid by you % Offering costs borne by the Fund %(1)(2) Dividend reinvestment plan fees None(3) As a Percentage of Net Assets Attributable to Common Shares(4) Annual Expenses Investment Advisory Fees % Interest Expense %(5) Fees on Preferred Shares %(6) Other Expenses % Total Annual Expenses % Dreyfus has agreed to (i) reimburse all organizational expenses of the Fund and (ii) pay the amount by which the Fund's offering costs (other than the sales load) exceed $per Common Share. The Advisers (and not the Fund) will pay certain qualifying Underwriters structuring and syndication fees in connection with the offering. See ''Underwriting—Additional Compensation to be Paid by the Advisers.'' You will be charged a brokerage commission if you direct the Plan Agent (as defined herein) to sell your Common Shares held in a dividend reinvestment account. The Fund anticipates initially using leverage through a combination of structural leverage, through the issuance of Preferred Shares, and portfolio leverage, primarily by investing in residual interest bonds.The fee table assumes in the calculation of the investment advisory fees that the Fund incurs the maximum allowable leverage of [45]% of its Managed Assets.All costs and expenses related to any form of effective leverage used by the Fund will be borne entirely by Common Shareholders. Stated as a percentage of net assets attributable to Common Shares assuming no (i) Interest Expense from investment in residual interest bonds and (ii) Fees on Preferred Shares from the issuance of Preferred Shares by the Fund, the Fund's expenses would be as follows: Annual Expenses As a Percentage of Net Assets
